Title: From Thomas Jefferson to Samuel Huntington, 24 October 1779
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Williamsburg Oct. 24. 1779.

Some time in June I received from Mr. Jay a letter desiring I would have evidence collected on the subject of some Frenchmen  who were said to have been murdered in cold blood by the English during their invasion of this commonwealth in the Spring. Several disappointments have retarded this matter much more than I could have wished, tho’ we have paid repeated attention to it. I now do myself the honour of inclosing you the depositions taken on that subject, and am with much respect Your most obedient & most humble servt.,

Th: Jefferson

